IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50069
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DEE ANN WEST,

                                          Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-95-293-2-DB
                       --------------------
                           May 16, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     West has taken an out-of-time appeal from her 1995

convictions for various drug-related offenses.   West contends

that the district court violated her rights to due process and to

effective assistance of trial counsel in refusing to authorize

funding of her handwriting and polygraph experts in an amount

greater than the compensation provided under the Criminal Justice

Act, 18 U.S.C. § 3006A(e)(3).   West has failed to show that the

expert testimony pertained to evidence which was "both critical

to the conviction and subject to varying expert opinion."       Yohey

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50069
                                -2-

v. Collins, 985 F.2d 222, 227 (5th Cir. 1993) (internal quotation

marks omitted).   West has also failed to show that the district

court abused its discretion in refusing to continue the trial.

See United States v. Shaw, 920 F.2d 1225, 1230 (5th Cir. 1991).

Previously, we held that we do not have jurisdiction to determine

whether the district court erred in refusing to sever the trial.

See United States v. West, 240 F.3d 456, 462 (5th Cir. 2001).

     The judgment is AFFIRMED.